                                                                                                                                                                                Exhibit A

                                                                                                                                                           DEAL#: 78956 STK#: C18425
                                                                          �I"'�.    ...




•'VrDATE·
 11fl 12                                    IOWA VEHICLE RETAIL INSTALLMENT CONTRACT
                                    SECURITY A GREEMENT.• AND DISCLOSURE                                                                           STATEMENT CONTRACT No 100498
    Dealer's (Creditor-Seller) Name and Address                                                                        Buyer (and Co-Buyer) Name and Address
    BILLION CHEV BUIC K GMC CADILLAC                                                                                   JULIE MARIE PIKE
    2733 MORMON TREK BL VD
    IOWA CI TY, IA 52246
   Description of Purchased Vehicle 00New used                       □                □ Demo       Dear
                                                                                                                       440 BRADLEY PLACE UNIT-2:-4i/
                                                                                                                       NORTH LIBERTY, IA 52317
                                                                                                                    IXITruck
                                                                                                                                                                                                                      I
               I
     Year                     Make                                              Model                                           BodvT'"'"                    I                                   V.I.N.

                                                       I                                                                                                     I
                                                                                                               I

                                                                                                               I
               I                                       I
     2011              CHEVROLET                                      SIL VERAD0150                                               1500 4W LT CREW                        3GCUKREC8HG483649
   Primary Use forWhich Purchased (check one):                  □Personal, Household or Family                       □ Business ...         □ Agricultural             O0ther
   TRAD E-IN            Year. Make and Model                                              Gross Allowance                         Amount Owing                   INet lrade--fn Allowance or Remaining Trade-In Debt
                                                                                                                                                                                $
                                                                              T                                          I
       2014 CHEVROLET IMPALA                                                  T             $ 17000.00                   I        $ 25297.81                     I                    -8297.81
                                                           FEDERAL TRI ITH-IN-LENDING Dl��LO�lIRES
    ANNUAL                                         FINANCE CHAR GE                               AMOUNT FINANCED                        TOTAL OF                                    TOTAL SALE P RICE
    PERCENTAGE                                     The dollar amount the                         The amount of credit                   PAYMENTS                                     The total cost of our
                                                                                                                                                                                                      di
                                                                                                                                                                                     p urchase on ere it,
    RATE                                           credit will cost you.                         provided to you or on                  The amount ou will
    The cost of your credit                                                                                                             have paid a f(Eer you                        including your down
                                                                                                 your behalf.
                                                                                                                                        have made all pa                             payment of$         0.00
    as a yearly rate.                                                                                                                   ments as schedu re" ed.
                   9.79          %                     $ 16481.01                                 $ 49748.91                                   $ 66229.92                                    $ 66229.92
    YOUR PAYMENT SCHEDULE WILL BE:
       Number of Payments          Amount of Pavments                                                    When Pavments Are Due
                72                     919.86                                                              MONTHLY BEGINNING:                        02/13/2018
               N/A                        N/A                                                              N/A
                NIA                       N/A                                                              N/A
  Security: You are giving a security interest in the vehicle being �urchased.
  !:,ate Charge: If a!ly payment is not paid in full within 10 days a er it is due, you will be charged $15.00 or 5% of the part of the payment which
   1s late, w hichever 1s less.
   Prepayment: If you pay off early, you (check the appropriate box):      will (&]will not              □
                                                                                             have to pay a minimum charge of $7.50.
  See the other side of this contract for additional terms induding information about nonpayment, default, any required repayment in full before
  the scheduled date, prepayment refunds and security interest.
                   INSURANCE COVERAGE                                                                            ITEMIZATION OF AMOUNT FINANCED
  Physical Damage Insurance is required.                                                           1. Cash Price
  You may obtain it from anyone who is acceptable to us or you may                                                                                                                                 $      45118.00 (1)
  provide it through a policy you already have.                                                    2. Down Payment
  If you get the insurance from us, the cost Is shown in item 4e at right.                                Trade-In (Year, Make, Model) 2014 cHEVROLE 1MPALA
                                                                                                          a. Gross Trade-In Allowance                         $ 17000.00
  INSURANCE OBTAINED FROM US DOES NOT INCLUDE                                                             b. Less Payoff Made by Seller                      $ 25297.81
  LIABILITY FOR INJURY TO PERSONS OR DAMAGETO                                                             c. Netlrade-ln (a-b)                               $ -8297.81
  PROPERTY OF OTHERS.                                                                                                                                        $            N/A
                                                                                                          d. Cash
         N_ /A
  Term: __   _ __ months                                                                                  e. Other REBATE                                    $ 5500.00
                                                                                                          Total Downpayment (c+d+e) (If negative, enter "O" and see line 4h below)$                      0.00 (2)
  Insurance Company: N/A                                                                          3.                                                                                               $ 45118.00 (3)
                                                                                                         Unpaid Balance of Cash Price (1 - 2)
  D Collision ($ N.LA_ deductible)                                                                4.     Paid to Others on Your Behalf
  D Comprehensive ($ � deductible)                                                                       To Public Officials for:
                                                                                                         a. License and Title Fees                                   $ ____,:c6.e:.
                                                                                                                                                                               2e.,,.0,.,,0:....
  D Fire, Theft and combined additional coverage
                                                                                                         b.         Lien Filing Fee                                  $_---=.1 =0e.,,
                                                                                                                                                                                ,0,..,,0:....
  Other required insurance (describe):
                                                                                                         c.         Taxes (not in Cash Price)                        $     1011.10
  Other optional insurance (describe):
   Credit Life, Credit Accident and Health Insurance ("Credit A&H                                        d. N/A                                                      $ ___,_N=/�A,_
   Insurance") and/or debt cancellation (GAP) coverage are not                                         *To         Insurance Companies for:
                                                                                                        e.          Physical Damage Insurance                        $,___,N    A!-,
                                                                                                                                                                           C!J/c,::

   Credit Life, Credit A&H and GAP will not be a factor in the credit
   required to obtain credit and your decision to buy or not buy
                                                                                                        f.          Credit Life Insurance
                                                                                                                                                                            f
                                                                                                                                                                     $               N       A
                                                                                                        g.          Credit A and H Insurance                         $,___,N=A
  approval process. They will not be provided unless you agree to                                       h.          To
  pay by checking the coverage and signing below. The cost of the                                                   for p rior credit or lease balance               $      2797.81
  coverage is shown in item 4 at right. Check the coverage desired:                                      *i.TON/A
  D Life (D Buyer D Co-Buyer D Both) 1K1 Debt Cancellaton (GAP)                                             forN/A                                                   $.__�N
                                                                                                                                                                          �/�A,_
  0 Accident and Health (0 Buyer               □
                                    Buyer & Co-Buyer)                                                   *j. TON/A
  Insurance Company:                                                                                        forN/A                                                   $__..,N l..:..A�
                                                                                                        *k. To SMART AUT0CARE
                                                                                                                                                                                      ..;,


  You want to buy the coverage checked above for the term of the                                                                                                     $_--=-7-=5-=
                                                                                                                                                                               o_,__,.o'""'
                                                                                                                                                                                        o'-
                                                                                                        *I. TON/A
  90ntrac n t the cos isled i,(l · m 4 at right.                                                            for GAP

  ,X                                                                     12/30/2017                         forN/A                                                   $,___,N..;,l.:..A�
                                                                                                       *m. ToN/A
                                                                                   Date                                                          $ __---'-'
                                                                                                                                                         N .,_/,_,A'-
                                                                                                           forN/A
                                                                                                       Total Paid to Others (Add 4a thr ough 4m)                      $                                     4630.91 (4)
   X                                                                                               5. Amount Financed (3+4)                                           $                                   4 9748.91 (5)
   Co-Buyer Signature                                                              Date             * We ma be retainin a ortion of these amounts.
   HOW THIS CONTRACT CAN BE CHANGED: IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ CAREFULLY BECAUSE ONLY THOSE
   TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED. YOU MAY
   CHANGE THE TERl')1S Of·TH  REEME ONLY B ANOTHER WRITTEN AGREEMENT.
   Buyer Signature       "'X.                                                                                                                  X
                        icle, T E INFORMATION YOU SEE ON THE WINDOW FORM FOR THIS VEHICLE IS PART OF THIS CONTRACT. INFORMATION ON THE
                                                                                                                         Co-B   er Si nature

   WINDOW FORM QVERRIDES ANY CO,NTRARY PROVISIPNS IN THE CQNTRACT OF SAL_E. La ln_fo.rmaclon qua aparece en la v_entanilla de este vehiculo forma arte de
  If you are buying a used




                                                                                           12/30/17                                                                                                       12/30/17
                                                                                               Date                                                                                                            Date

                                                                                                                     X
    Signature of Co.O...,er Not Obligated on Debt Consenting to and Granting Security Interest    Date  Co-Bu erSi nature                                                               Date
        FOR DEALER'S USE ONLY: DEALER'S ASSIGNMENT
               For valuable consideration, which Dealer acknowledges      receiving,  Dealer  assigns  this contract and the debt  secured   by it to ___________                            __
          U OF I COMMUNITY CREDIT UNION                                         ("Assignee'): O (A) with recourse D (B) with recourse for a period of __ days but without recourse
        thereafter Ill! (C) without recourse: or D (D) subject to the provisions of an underlying agreement currently in effect between Dealer and Assignee (Check one).
               Dealer certifies that the buyer has the legal capacity and authority to execute this contract: that there has been no default; that the vehicle is free and clear of all claims,
        liens and encumbrances of any kind; that Dealer has complied with all applicable provisions of the Iowa Consumer Credit Code and the Federal Truth in Lending Act; and that
        all disclosures required by law were made to the buyer before execution of the contract.
               If this assignment is made subject to (A) (with recourse) or (B) (with recourse for a specified period of time), then if the buyer defaults in payment during the period recourse
        is in effect, Assignee must give Dealer notice of the default, in writing, within 30 days after the default. If Assignee fails to give Dealer this notice, Assignee will have no claim
        against Dealer for any loss sustained by Assignee as a result of the buyer's refusal or failure to pay any or all of the debt.
               If this agreement is made subject to (B) (with recourse for a specified period of time) or (C) (without recourse), then after the period of recourse, if the buyer fails or refuses
        to make any payment because of a claim against Assignee resulting from an alleged breach of contract relating to this debt by Dealer. Assignee must promptly inform Dealer
                                                                                                                                                                 for any loss to Assignee resulting
        in writing of the claim and default. At Dealer's option. Dealer may elect to settle or defend against the claim. Dealer agree· to 'ndemnlfy Assignee
        from Dealer's election to settle or defend against the claim. If Dealer does not elect to settle or defend against I                 n Dealer a..w.aes to Indemnify Assignee for any loss
        to Assignee resulting from a judicial set-off recovery against Assignee on the claim.                                                        /[
        Date: 12/30/17                     Si nature and Title of Dealer's Authorized Re esentative:
   37935 * 1 *ICCHEV-FI
Run On: Sep 25, 2019 6:12:44 PM




                                              Lien and Title Information Report
                                     3710-GREENSTATE CREDIT UNION (FKA UNIVERSITY OF IOWA)



Account No.                                   -1                      VIN                          3GCUKREC8HG483649
Loan No.                                                              Branch
Loan Suffix
Customer                             PIKE,JULIE M
Organization ID                      3710                             Organization Name            GREENSTATE CREDIT UNION (FKA
                                                                                                   UNIVERSITY OF IOWA)
Lien Start                           01/03/2018                       Lien End
Original Loan Amount                 $0.00                            Lien Balance Amount          $0.00
Lien Type                            Retail                           Dealer ID




Loan ID                                                                Approval Code                1591

Approval Name                        DOUGLAS WHITE                     Branch                       1602




                                                          Last ELT Transactions

Received On
2018-04-20 04:40:45.0                                                  Add Record - Perfection of Lien


                                                         Borrower / Lesee Details

Name                          PIKE,JULIE M

Address                       440 BRADLEY PL UNIT 8,NORTH LIBERTY IA,52317


                                                           Vehicle Information

Vehicle Type                  Auto                                  Make                                   CHEVROLET
Model                         SILVERADO                             Year                                   2017
Mileage                       0


                                                            Title Information

Title Number                           77AU00923                             Title State            IA
Tag Number                                                                   VIN                    3GCUKREC8HG483649
Status                                 MATCHED                               Match Date             04/20/2018
Lien Expiration Date                                                         Media Type              Electronic




                                                            State Information

Name                          ANDERSON,JULIE MARIE                         Lessee

Address                       10415 PROVIDENCE DR UNIT
                              107,JOHNSTON IA,50131
Vehicle Type                                                               Make                    CHEVROLET
Model                         SILVERADO K1                                 Year                    2017
Mileage                       6643
Title State                   IA                                           Title Number            77AU00923


                                                                 Page: 1
            ANDERSON,JULIE M Loan 0001: 2017 CHEVROLET SILVERADO 1500 P...
                                                                         09/25/2019
A payment of $43,910.18 is required to pay off this loan on 09/16/19.

Principal Balance:              43,214.72
Interest Type:                      Daily                     Payof f on 09/16/2019 vs. 05/13/2024
Interest Rate:                      9.790
Interest Due:                      695.46
                                                                        695.46
One Day's Interest:               11.5910                                                    43,910.18
Due Date:                      07/13/2019             09/16/2019       0
                                                                       0
Amount Past Due by Payoff Date: 2,727.62
Past Due Payment Count:                 3
Late Charge Due:                     0.00

                                                                             10,875.21
                                                                                                   54,089.93
                                                      05/13/2024       0
                                                                       0



                                                                   0                     50,000

                                                                   Total Interest    Total Amount
                                                                   Total Sales Tax   Total Insurance




                                             Page 1
                                                                                                 Page 1 of 2




                                      INTERIM-STATEMENT

           JULIE M ANDERSON
                                            ACCOUNT: XXXXXXX724            PERIOD: 01/01/01 TO 09/25/19



  2017 CHEVROLET SILVERADO 1500 ID:0001
                                                                                                     NEW
  EFFECT POST      TRANSACTION DESCRIPTION                                          AMOUNT
                                                                                                BALANCE
  01/03/18          ID 0001 - 2017 Chevrolet Silverado 1500 Balance Forward                           0.00
  01/03/18 01/03/18 NEW LOAN DISBURSE NEW LOAN BALANCE - 0014311724-01              49,748.91    49,748.91
  02/12/18 02/12/18 PAYMENT - THANK YOU DRAFT MAIL DEPOSIT                             950.00    49,386.03
                                              Finance Charge: $ 587.12 Fees: $ 0.00
                    PAYMENT - THANK YOU ACH UICCU EXT TRANSF TYPE: ACH S
  03/14/18 03/14/18                                                                    950.00    48,833.42
                    REC CO: UICCU EXT TRANSF
                                              Finance Charge: $ 397.39 Fees: $ 0.00
                    PAYMENT - THANK YOU ACH UICCU EXT TRANSF TYPE: ACH S
  04/10/18 04/10/18                                                                    950.00    48,237.07
                    REC CO: UICCU EXT TRANSF
                                              Finance Charge: $ 353.65 Fees: $ 0.00
                    PAYMENT - THANK YOU ACH UICCU EXT TRANSF TYPE: ACH S
  05/21/18 05/21/18                                                                    950.00    47,817.53
                    REC CO: UICCU EXT TRANSF
                                              Finance Charge: $ 530.46 Fees: $ 0.00
  06/29/18 06/29/18 PAYMENT - THANK YOU CHECK CHECK RECEIVED 919.86                    919.86    47,412.87
                                             Finance Charge: $ 500.20 Fees: $ 15.00
  08/11/18 08/11/18 PAYMENT DEFERMENT: 2 PAYMENT(S)                                      0.00    47,412.87
  08/11/18 08/11/18 LOAN ADVANCE FEE DEFERMENT FEE: $ 60.00 ($30.00*2 MTHS)             60.00    47,472.87
                    PAYMENT - THANK YOU ACH UICCU EXT TRANSF TYPE: ACH S
  09/24/18 09/24/18                                                                    450.00    47,472.87
                    REC CO: UICCU EXT TRANSF
                                              Finance Charge: $ 450.00 Fees: $ 0.00
                    PAYMENT - THANK YOU ACH UICCU EXT TRANSF TYPE: ACH S
  10/02/18 10/02/18                                                                     25.00    47,472.87
                    REC CO: UICCU EXT TRANSF
                                              Finance Charge: $ 10.00 Fees: $ 15.00
                    PAYMENT - THANK YOU ACH UICCU EXT TRANSF TYPE: ACH S
  10/02/18 10/02/18                                                                    450.00    47,472.87
                    REC CO: UICCU EXT TRANSF
                                              Finance Charge: $ 450.00 Fees: $ 0.00
                    PAYMENT - THANK YOU ACH UICCU EXT TRANSF TYPE: ACH S
  11/06/18 11/06/18                                                                    800.00    47,432.49
                    REC CO: UICCU EXT TRANSF
                                             Finance Charge: $ 744.62 Fees: $ 15.00
                    PAYMENT - THANK YOU ACH UICCU EXT TRANSF TYPE: ACH S
  12/03/18 12/03/18                                                                    950.00    46,840.99
                    REC CO: UICCU EXT TRANSF
                                             Finance Charge: $ 343.50 Fees: $ 15.00




file:///C:/ProgramData/Jack%20Henry%20and%20Associates/Episys%20For%20Window... 9/25/2019
                                                                                            Page 2 of 2



                      PAYMENT - THANK YOU ACH UICCU EXT TRANSF TYPE: ACH S
  01/07/19 01/07/19                                                                920.00   46,375.72
                      REC CO: UICCU EXT TRANSF
                                          Finance Charge: $ 439.73 Fees: $ 15.00
                      PAYMENT - THANK YOU ACH UICCU EXT TRANSF TYPE: ACH S
  02/11/19 02/11/19                                                                900.00   45,926.08
                      REC CO: UICCU EXT TRANSF
                                          Finance Charge: $ 435.36 Fees: $ 15.00
  03/20/19 03/20/19   PAYMENT - THANK YOU CHECK CHECK RECEIVED 925.00              925.00   45,471.86
                                          Finance Charge: $ 455.78 Fees: $ 15.00
                      PAYMENT - THANK YOU ACH UICCU EXT TRANSF TYPE: ACH S
  04/08/19 04/08/19                                                                920.00   44,783.59
                      REC CO: UICCU EXT TRANSF
                                           Finance Charge: $ 231.73 Fees: $ 0.00
                      PAYMENT - THANK YOU ACH UICCU EXT TRANSF TYPE: ACH S
  04/22/19 04/22/19                                                                925.00   44,026.76
                      REC CO: UICCU EXT TRANSF
                                           Finance Charge: $ 168.17 Fees: $ 0.00
                      PAYMENT - THANK YOU ACH UICCU EXT TRANSF TYPE: ACH S
  05/20/19 05/20/19                                                                925.00   43,432.41
                      REC CO: UICCU EXT TRANSF
                                           Finance Charge: $ 330.65 Fees: $ 0.00
                      PAYMENT - THANK YOU ACH GREENSTATE EXT T TYPE: ACH S
  07/18/19 07/18/19                                                                920.00   43,214.72
                      REC CO: GREENSTATE EXT T
                                          Finance Charge: $ 687.31 Fees: $ 15.00
  09/25/19            Ending Balance                                                        43,214.72




file:///C:/ProgramData/Jack%20Henry%20and%20Associates/Episys%20For%20Window... 9/25/2019
Manheim | MMR | CHEVROLET 1500 SILVERADO 4WD V8 FFV | September 17, 201... Page 1 of 3




                                                       September 17, 2019 US Edition




  2017 CHEVROLET 1500 SILVERADO 4WD V8 FFV
  CREW CAB 5.3L LT
  3GCUKREC8HG483649
  MMR
    BASE                                   ADJUSTMENTS                 ADJUSTED

    $25,500
                                           Odometer
                                             --
                                                                       --
                                           Region
                                             --
                                                                                       $25,500
     Avg Odo (mi)      Avg Cond
      67,484             3.8               AutoGrade
                                                                     $21,100                          $30,000
                                             --
                                           Ext Color
          Typical Range
                                             --
      $21,100 - $30,000


  Transactions           Showing 25 of 100                                                  Filter       Export

                               Odo                         Ext
    Date      Price                      Cond    Eng/T             Type      Region       Auction
                               (mi)                        Color

    9/16/19    $25,600          68,366     4.3    8G/A     Silver   Regular   Southeast    North Carolina

    9/16/19    $25,800          54,017     3.2    8G/A     Gray     Lease     Southeast    North Carolina

                                                                              West
    9/13/19    $26,000          62,028     4.7    8G/A     White    Regular                Utah
                                                                              Coast

    9/13/19    $30,000          34,002     2.4    8G/A     Gray     Regular   Southwest    Dallas

    9/13/19    $26,000          66,028     4.4    8G/A     Silver   Lease     Southwest    Texas Hobby

    9/13/19    $32,500            3,494    4.3    8G/A     Blue     Regular   Northeast    Pennsylvania

    9/12/19    $34,800*         25,137      --    8G/- -   White    Regular   Midwest      Flint

    9/12/19    $21,000         101,266     3.3    8G/A     White    Lease     Southwest    Omaha

    9/12/19    $22,200          98,636     3.9    8G/A     Gray     Lease     Southeast    Atlanta

    9/12/19    $22,000         115,756     4.0    8G/A     Red      Lease     Southwest    Omaha

    9/12/19    $24,000          77,824     3.1    8G/A     Black    Lease     Midwest

  Showing 25 of 100
  * Transactions not in sample
  Condition Reports from AutoGrade




https://mmr.manheim.com/?WT.svl=m_uni_hdr_sell&country=US&mid=2017011584722... 9/17/2019
Manheim | MMR | CHEVROLET 1500 SILVERADO 4WD V8 FFV | September 17, 201... Page 2 of 3



                           Odo                         Ext
    Date      Price                  Cond   Eng/T              Type      Region        Auction
                           (mi)                        Color
                                                                                        Northstar
                                                                                        Minnesota

    9/12/19    $31,800       24,708    4.7   8G/A      Red      Regular   Northeast     Pennsylvania

    9/12/19    $24,400       57,552    2.5   8G/A      Gray     Lease     Southwest      Omaha

                                                                                        Northstar
    9/12/19    $22,000       89,258    4.2   8G/A      White    Lease     Midwest
                                                                                        Minnesota

    9/12/19    $27,000       38,038    3.8   8G/A      Silver   Regular   Midwest        Detroit

    9/12/19    $30,300       42,865    4.0   8G/A      Black    Lease     Southeast      Darlington

    9/12/19    $22,700       86,719    3.7   8G/A      Black    Lease     Southwest      Omaha

    9/12/19    $29,500       20,811    4.2   8G/A      Black    Regular   Midwest        Detroit

                                                                                        Northstar
    9/12/19    $22,000       88,110    4.2   8ET/A     White    Lease     Midwest
                                                                                        Minnesota

                                                                          West
    9/12/19    $27,600       47,588    3.9   8G/A      Red      Lease                   Southern California
                                                                          Coast

    9/11/19    $21,200       99,169    2.6   8G/A      Red      Lease     Midwest       Milwaukee

                                                                          West
    9/11/19    $33,000       13,987    4.7   8G/A      Black    Lease                   California
                                                                          Coast

    9/11/19    $28,000       53,027    4.2   8G/A      White    Lease     Southeast      Nashville

    9/11/19    $20,750     105,803     4.4   8G/A      White    Lease     Southwest      San Antonio

    9/11/19    $20,200     107,361     4.3   8G/A      Black    Lease     Midwest       Minneapolis

  Showing 25 of 100
  * Transactions not in sample
  Condition Reports from AutoGrade



  Historical Average
              Past 30 Days                      6 Months Ago                          Last Year

               $25,400                               $27,200                          $31,500
               67,484 mi                            41,844 mi                         26,543 mi




  Projected Average
              Next Month

               $25,500




https://mmr.manheim.com/?WT.svl=m_uni_hdr_sell&country=US&mid=2017011584722... 9/17/2019
